DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
Per the amendments made to 6/8/2021, the 112 rejections of 3/17/2021 ave been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0213982 to Kim.	As to claim 1, Kim discloses a filtering syringe (100) comprising an injection needle (210), a cylinder and a plunger (120), the filtering syringe further comprising: a suction flow passage (suction, [0014]) formed from a pointed hollow cap (fixing member, 220) to the cylinder and provided with a one-way valve means (Figure 7 and [0062]); and an injection flow passage formed from the cylinder to the injection needle and provided with a detachable opening/closing member (Filter structure, 10) for selectively opening and closing the injection needle and a filter (Filter, 20) for filtering out foreign substances from a liquid medicine, wherein the injection flow passage and the suction flow passage overlap partly each other or the injection flow passage is formed independently of the suction flow passage, whereby a flow passage portion from the filter means to the injection needle in the injection flow passage is formed independently of the suction flow passage (Figure 7 and [0062-0063]). . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0213982 to Kim in view of US 5,222,502 to Kurose.	As to claim 8, Kim discloses the filtering syringe as claimed, but fails to disclose an adhesive material for securing a needle body and a hub of the injection needle to each other is accommodated in an opening/closing means so that the adhesive material is isolated from the liquid medicine, the detachable opening/closing member surrounding the injection needle to maintain airtightness. In analogous prior art, Kurose discloses an adhesive material (5) for securing a needle body and a hub of the injection needle to each other (Figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the adhesive material (5) of Kurose to secure a needle body (210) and hub (at the top portion of element 220) of the injection needle to each other.  This modification would isolate the adhesive material from the liquid medicine; the opening/closing means surrounding the injection needle to maintain air tightness (Figure 1 of Kim and .
Response to Arguments
Applicant's arguments filed 6/08/2021 have been fully considered but they are not persuasive. Applicant argues that Kim fails to disclose that the injection flow passage is formed independently of the suction flow passage, whereby a flow passage portion from the filter to the injection needle in the injection flow passage is formed independently of the flow passage. However, Examiner maintains that a portion of the injection flow passage is formed independently of the suction flow passage. In Figure 8, inlet 11 is closed to fluid flow.  In Figure 7, outlet 12 is closed to fluid flow.  To overcome the rejection, Applicant should be specific about the portions of the flow passage that are independent from one another, since Kim also teaches that foreign substances are being prevented from being introduced into the main body of the syringe and injected into a patient (abstract). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also, US 6,796,965 to Dumaresq-Lucas which depicts independent injection and suction flow paths.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410.  The examiner can normally be reached on 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDY S LEE/Primary Examiner, Art Unit 3783